[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                  FILED
                                                          U.S. COURT OF APPEALS
                          ________________________          ELEVENTH CIRCUIT
                                                                 JAN 17 2001
                                No. 00-10245                 THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                   D. C. Docket No. 98-00770-CIV-ORL-19A


FLORIDA RIGHT TO LIFE, INC.,
FLORIDA RIGHT TO LIFE POLITICAL
ACTION COMMITTEE,

                                                             Plaintiffs-Appellees,

                                        versus

LAWSON LAMAR, in his official
capacity as Florida State Attorney,
VALERIE CROTTY, in her official
capacity as a member of the
Florida Elections Commission, et al.,

                                                          Defendants-Appellants.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (January 17, 2001)
Before TJOFLAT, BARKETT and POLITZ*, Circuit Judges.

PER CURIAM:

       Katherine Harris, Robert Butterworth, and various Florida state officials,

acting in their official capacities, appeal from an order enjoining the enforcement

of Florida Statutes Section 106.011(1), which governs the financing of electoral

campaigns.

       Appellants concede that the statute is overbroad but suggest that the district

court should have interpreted the statute in a way that would pass constitutional

muster. Upon review we find no error in the district court’s enjoining the

enforcement of Florida Statutes Section 106.011(1) because it is unconstitutionally

overbroad under the First Amendment.

       AFFIRMED.




       *
         Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by
designation.

                                                2